Electronically Filed
                                                          Supreme Court
                                                          SCWC-11-0000668
                                                          03-FEB-2015
                                                          12:00 PM



                            SCWC-11-0000668


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                          MARCELINO RAMENTO,

                    Respondent/Plaintiff-Appellee,


                                  vs.


                          M&M TANKS, INC.,

                   Petitioner/Defendant-Appellant,


                                  and


                            JOHN S. BRUNS,

                              Plaintiff.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-11-0000668; CIVIL NO. 07-1-1920-10)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Defendant-Appellant M&M Tanks, Inc.’s,

Application for Writ of Certiorari filed on January 8, 2015, is

hereby rejected.

          DATED:   Honolulu, Hawai'i, February 3, 2015.

Carl H. Osaki
for petitioner                   /s/ Mark E. Recktenwald


Ronald Albu                      /s/ Paula A. Nakayama

for respondent

                                 /s/ Sabrina S. McKenna


                                 /s/ Richard W. Pollack


                                 /s/ Michael D. Wilson